DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizukami et al. (machine translation JP 2013-130139). 
Regarding claims 1-21, Mizukami et al. discloses that a fastening device  (Fig. 1) for fastening a shielding part (1) to a fastening partner in a vibration-decoupled manner, the fastening device comprising: having a collar bushing (13) that has at least one bushing core and two collars (14a, 14b) that protrude outward in a radial direction (R) relative to a center axis of the collar bushing (13) and are spaced apart from each other in an axial direction (A), with the collars (14a) forming an interstice (between themselves in the axial direction (A);
having a bridge element (18), which is positioned with its radially inner region (D18)) in the interstice and can be connected to the shielding part (1) with its radially outer region (21) and, wherein the bushing core extends through, an opening of the bridge element (18) with a radial play (s) and the bridge element (18) can he moved radially relative to the bushing core and a damping element (16) positioned in the axial direction (A) between the collars (14a, 14b) and the damping element (16) is positioned in the radial direction (R) between the bushing core and a radial stop of the bridge element (18), wherein the damping element (16) is dimensioned so that toe a radial mobility of the bridge element (18) relative to the bushing core is limited to an effective radial play (s) that is reduced relative to die radial play (s); wherein the damping element (16) is more deformable in comparison to the at least one bridge element (18) and/or in comparison to tire collar bushing (13) or in comparison to the bushing core (para 0021-0024); wherein the one bridge element (18) is supported in a radially movable fashion with a first sliding section (18) in a gap (22) between the damping element (46) and one of the collars (14a, 14b); wherein the bridge element (18) has the first sliding section (upper surface 8a) and at least one other sliding section (lower surface 8a) and is supported with the sliding sections to each other axially against the opposite insides of the collars (14a, 14b) facing the interstice; wherein a connecting section of the bridge element (18), which connects, the sliding sections (upper surface 8a and lower surface 8b)) to each other or connects the one sliding section (18) to the radially outer region, is embodied as a radial stop (35); wherein contact regions between the sliding sections and the insides of the collars (14a, 14b) overlap radially when viewed in the axial direction (A); wherein contact regions between the sliding sections (8a) and the insides of the collars (14a, 14b) do not radially overlap or have a radial spacing relative to each other; wherein the radial stop (35) delimits the interstice radially toward the an outside of the collar bushing (13); wherein a radial inside of the damping element (16) rests against an outside (TO) of the bushing core facing the interstice (TO) and is able to move together with the collar bushing (13) radially relative to the bridge element (18); wherein a radial outside of the damping element (16) rests against an inside of the radial stop (35) facing the interstice and the effective radial play (s) is produced between the damping element (16) aid the bushing core (13), with the damping element (16) being able to move radially together with the bridge element (18) relative to the collar bushing; wherein the effective radial play (s) is < 0 so that the damping element (16) is positioned without radial play or in a radially prestressed fashion between the bushing core (13) and the radial stop (35); wherein the damping element (16) comprises at least one of the group consisting of a wire mesh, wire crocheted fabric, wire woven, wire tangle, or wire knit composed of a metal wire or plastic wire or is composed of a metal foam or plastic foam (para 0021); wherein the bridge element (18) is embodied in a single layer in the form of a stamped and bent part or a deep-drawn stamped part (para 0022-0024); wherein the bridge element (18) has a multi-layer design (8a, 18, 19) and at least a first part (upper surface 8a) forms a first sliding section (upper surface 8a) and a second part forms a second sliding section (lower surface 8a); wherein at least one part of the bridge element (18) is embedded  a stainless steel sheet with a thickness of 0.2 mm to 0.5 mm; wherein the collar bushing (13) bundles at least the bridge element (18) and the damping element (16) in captive fashion so that the fastening device (Fig. 1) can be preassembled as a module and, as a preassembled subassembly that forms a single unit, can be inserted into a receiving hole of the shielding part (1); wherein radially outside the collar bushing (13), the bridge element (18) has connecting elements in the form of a plurality of tabs (19) and the tabs (19) are embodied of one piece with tie one part or with one of the a plurality of parts of the bridge element (18); wherein the radial stop (35) viewed in cross-section is at least partially inclined at an angle (a) to the axial direction (A); wherein the damping element (44) has at least one inclined surface (33) that is embodied in accordance with the inclined radial stop (35); and wherein in the a vicinity of the sliding sections the bridge element  (18) and/or the insides of the collars has/have raised areas and/or recesses so that the sliding sections are supported relative to the collars by point contact or linear contact or by defined sliding surfaces.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774